 


109 HR 6434 IH: To amend the Miscellaneous Trade and Technical Corrections Act of 2004 to authorize the establishment of Integrated Border Inspection Areas at the Blue Water Bridge connecting Port Huron, Michigan, and Point Edward, Ontario, Canada.
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6434 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2006 
Mrs. Miller of Michigan introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Miscellaneous Trade and Technical Corrections Act of 2004 to authorize the establishment of Integrated Border Inspection Areas at the Blue Water Bridge connecting Port Huron, Michigan, and Point Edward, Ontario, Canada. 
 
 
1.Authority to establish Integrated Border Inspection Areas at Blue Water Bridge connecting Port Huron, Michigan, and Point Edward, Ontario, CanadaSection 1560 of the Miscellaneous Trade and Technical Corrections Act of 2004 (Public Law 108–429; 19 U.S.C. 1629 note) is amended by adding at the end the following: 
 
(c)Authority to establish IBIAs at Blue Water Bridge connecting Port Huron, Michigan, and Point Edward, Ontario, CanadaUsing the authority granted by this section and under section 629 of the Tariff Act of 1930 (19 U.S.C. 1629), the Commissioner of the Bureau of Customs and Border Protection, in consultation with the Canadian Customs and Revenue Agency, is authorized to seek to establish Integrated Border Inspection Areas on each side of the Blue Water Bridge connecting Port Huron, Michigan, and Point Edward, Ontario, Canada..  
 
